Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered on or about October 5, 2007, which denied defendant Transit Authority’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff was discharged into the street, 25 feet from the designated bus stop and four feet from the sidewalk where the curb was covered with three feet of snow. Because of the snowbank, she had to walk in the street. As she tried to cross the street to catch another bus, she was struck by a car. It cannot be said, as a matter of law, that her act of crossing from behind the bus was an extraordinary or unforeseeable act under these circumstances. A question of fact exists as to whether the failure to discharge plaintiff in a safe area was a proximate cause of her accident (Miller v Fernan, 73 NY2d 844 [1988]; Malawer v New York City Tr. Auth., 18 AD3d 293, 294-295 [2005], affd 6 NY3d 800 [2006]). Concur—Lippman, P.J., Saxe, Friedman, Sweeny and Acosta, JJ.